DETAILED ACTION
The communication dated 5/27/2020 has been entered and fully considered.
Claim 16 was canceled. Claims 1, 3-5, 7-15, and 17 were amended. Claims 18-21 were added. Claims 1-15 and 17-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12-15, 17-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ugel EP 2662014 A1 (henceforth referred to as Ugel).
As for claim 1, Ugel teaches a method, comprising the steps of: acquiring at least one set of acceleration data indicative of a progression of measured acceleration values, wherein the at least one set of acceleration data is acquired by a sensor (paragraph [0027]; Fig. 1: part 36), equivalent to the claimed at least one acceleration sensor, in a washing compartment (paragraph [0026]; Fig. 1: part 12), equivalent to the claimed treatment chamber, of a dishwasher (paragraph [0026]; Fig. 1: part 10); determining at least one set of evaluation data based at least in part on the acquired at least one set of acceleration data, wherein determining the at least one set of evaluation data comprises: determining whether one or more characteristic actions have been performed by a user, and if so, performing the following: storing action data representing the one or more characteristic actions that are included in the determined at least one set of evaluation data or that are at least a part of the determined at least one set of evaluation data; outputting or causing the output of the determined at least one set of evaluation data (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 2, Ugel further teaches that the at least one set of acceleration data is acquired with respect to a predefined orientation and/or placing of sensor 36 in washing compartment 12 of dishwasher 10 (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 3, Ugel further teaches that determining the at least one set of evaluation data is performed while the acquisition of the at least one set of acceleration data is continued (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 7, Ugel further teaches acquiring or obtaining one or more sets of sensor data, said one or more sets of sensor data being indicative of a temperature or brightness inside washing compartment 12 of dishwasher 10, wherein determining the at least one set of evaluation data is further based at least in part on said one or more sets of sensor data (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 8, Ugel further teaches that the at least one set of acceleration data and/or the one or more sets of sensor data are acquired over a predefined period of time (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 9, Ugel further teaches placing sensor 36 inside washing compartment 12 of dishwasher 10 cleaned, so that the predefined positioning and/or orientation of sensor 36 inside washing compartment 12 of dishwasher 10 is present (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 12, Ugel further teaches that the determined at least one set of evaluation data is indicative of a rinsing cycle and/or a loading or unloading of an object placed inside washing compartment 12 of dishwasher 10 and/or a size of an object placed in or removed from a basket placed inside washing compartment 12 of dishwasher 10, so that the at least one set of evaluation data is further indicative of a load condition of washing compartment 12 of dishwasher 10 (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 13, Ugel further teaches that determining the at least one set of evaluation data is further at least partially based on a nominal capacity of washing compartment 12 of dishwasher 10 (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 14, Ugel further teaches that determining the at least one set of evaluation data further comprises: determining a time response of an oscillation at least partially based on the at least one set of acceleration data, the oscillation being represented by the progression of the measured acceleration values from the at least one set of acceleration data, the time response being indicative of a size of an object placed in or removed from washing compartment 12 of dishwasher 10 (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 15, Ugel teaches a dishwasher (paragraph [0026]; Fig. 1: part 10), equivalent to the claimed device, configured to execute and/or control the method (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 17, Ugel teaches a computer program comprising program instructions which cause a central control unit (paragraph [0027]; Fig. 1: part 34), equivalent to the claimed processor, to execute and/or control the method when the computer program is executed on central control unit 34 (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 18, Ugel further teaches that dishwasher 10 is configured to place sensor 36 in a predefined orientation in washing compartment 12 of dishwasher 10 (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).
As for claim 21, Ugel further teaches that dishwasher 10 is further configured to acquire one or more sets of sensor data, said one or more sets of sensor data being indicative of a temperature or brightness inside washing compartment 12 of dishwasher 10, wherein determining the at least one set of evaluation data is further based at least in part on said one or more sets of sensor data (paragraphs [0015]-[0024] and [0027]-[0035]; Figs. 1-2).

Allowable Subject Matter
Claims 4-6, 10-11, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711